UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2401


AMINA AL-HABASHY,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA DEPARTMENT OF JUVENILE JUSTICE; CITY
OF ROANOKE, VIRGINIA,

                Defendants – Appellees,

          And

RODNEY HUBBARD; KIMBERLY DOYLE; JAMES O’HARE,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, Chief District
Judge. (7:13-cv-00459-GEC)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amina Al-Habashy, Appellant Pro Se.      Gregory Clayton Fleming,
Senior Assistant Attorney General, Richmond, Virginia; Timothy
Ross Spencer, OFFICE OF THE CITY ATTORNEY FOR THE CITY OF ROANOKE,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Amina Al-Habashy appeals from the district court’s order

adopting the recommendation of the magistrate judge and denying

relief on her employment discrimination action.          We have reviewed

the record and find no reversible error.           Accordingly, we grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.        Al-Habashy v. Virginia Dep’t of

Juvenile Justice, No. 7:13-cv-00459-GEC (W.D. Va. Oct. 8, 2015).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3